DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Japan Patent Office on 08 December 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “a fixed hood part configured to be inserted a rear end of the reel foot therein” (claim 2 at line 2).  It appears that this may have been a typographical error and that Applicant may have intended to recite “a fixed hood part configured to insert a rear end of the reel foot therein.” In addition, claim 4 recites “the front-side included surface faces at least of a lower surface . . . .” and Applicant may have intended to recite “the front-side included surface faces at least one of a lower surface . . . .”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 each recite “a paling side” (claim 1 at lines 6-7; claim 4 at line 5).  The Specification does not describe what is meant by a “paling side” and the Examiner cannot determine the metes and bounds of the claim due to the lack of description and/or definition of this term.  The Examiner searched the relevant prior art and cannot find any reasonable definition of paling relating to a fishing rod and/or reel.  The dictionary definitions provided for “paling” is “1: a fence of pales or pickets”, “2: wood for making pales” or “3: a pale or picket for a fence” (see attached Definition of “paling”, Merriam-Webster, retrieved by Examiner Brown from www.merriam-webster.com/dictionary/paling on 28 June 2021).  Because the Examiner cannot determine the metes and bounds of the claims as presently recited, the Examiner is unable to further examiner the claims on the merits.  Claims 2-7 each depend, either directly or ultimately, from independent claim 1 and are, therefore, likewise rejected under 35 U.S.C. 112(b) as indefinite.
Claim 1 recites the limitation "the reel sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7 each depend, either directly or ultimately, from independent claim 1 and are, therefore, likewise rejected under 35 U.S.C. 112(b) as indefinite.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 6,848,209 to Ohmura; 6,029,389 to Newton et al.; 5,632,111 to Takizawa; 5,337,507 to Oyama et al.; 5,222,319 to Yamato; 4,762,584 to Andreasen et al.; 4,644,680 to Dawson; 4,631,853 to Brackett et al.; 4,577,432 to Brackett et al.; 4,516,351 to Highby; 2,711,047 to Shepherd; and 2,667,713 to Stephens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643